PD-1634-1
         FILED IN                                                           COURT OF CRIMINAL APPEAL
COURT OF CRIMINAL APPEALS
                                                                                             AUSTIN, TEXA
                                                                            Transmitted 8/13/2015 8:55:42 Al
      August 13, 2015
                                                                             Accepted 8/13/2015 10:11:47 Af
                                                                                              ABEL ACOST,
   ABELACOSTA, CLERK                   No. PD-1634-14
                                                                                                      CLER


    AARON JACOB MOORE                                IN THE


    VS.                                          §   COURT OF CRIMINAL APPEALS

    STATE OF TEXAS                                   STATE OF TEXAS


                 STATE'S MOTION FOR LEAVE TO FILE REPLY BRIEF
                        TO APPELLANT'S BRIEF ON THE MERITS


    TO THE HONORABLE COURT OF CRIMINAL APPEALS:


           COMES NOW the State of Texas by and through its District Attorney, 268th

    Judicial District, Fort Bend County, and pursuant to Rule ofAppellate Procedure 70.4

    moves this Court to grant leave to file a reply to Appellant's briefon the merits ofthe

    State's petition for discretionary review.

           This Court granted the State's petition on one issue:

           Does the court of appeals's construction of "the state" in Section
           54.02(j)(4)(A), Family Code require dismissal of a case with prejudice
           without consideration of the factors for oppressive delay in violation of
           the separation of powers doctrine?

    Moore v. State, No. PD-1634-14 (Tex. Crim. App. April 22, 2015).

           The State filed its brief on June 9, 2015, and Appellant filed his brief on July

    27, 2015. This Court has set this case for submission on August 19, 2015.

           The State believes that its reply to Appellant's brief will aid this Court in its

    decision by concisely addressing flaws in Appellant's argument, such as that the office

    of the district attorney is legislatively, rather than constitutionally created, and that
Williams v. State, 938 S.W.2d 456 (Tex. Crim. App. 1997), supports a finding that

Section 54.02(j)(4)(A) is contractual in nature like the Interstate Agreement for

Detainers Act.


      WHEREFORE, PREMISES CONSIDERED, the State respectfully asks this

Court to grant it leave to file its reply to Appellant's briefon the merits ofthe question

granted.

                                                Respectfully submitted,

                                k               John F. Healey, Jr.
                                                SBOT # 09328300
                                                District Attorney, 268th Judicial District
                                                Fort Bend County, Texas

                                                /s/ Gail Kikawa McConnell
                                                Gail Kikawa McConnell
                                                SBOT# 11395400
                                                Assistant District Attorney
                                                301 Jackson Street, Room 101
                                                Fort Bend County, Texas 77469
                                                (281) 238-3205 / (281) 238-3340 (fax)
                                                Gail.McConnell@fortbendcountytx.gov

                           CERTIFICATE OF SERVICE


      I hereby certify that a copy of the foregoing State's motion for leave to file its
reply brief was served on August 13, 2015, by the electronic filing manager or by
email August 13, 2015, on Ms. Carmen Roe, Attorney for Appellant,
. and on Ms. Lisa McMinn, State Prosecuting Attorney,
.
                                                Gail Kikawa McConnell
                                                Gail Kikawa McConnell